        Case 3:20-cv-00507-BAJ-RLB       Document 25     03/25/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



  WILGOT E. JACOBSSON                                                       CIVIL ACTION

  VERSUS

  TRADITIONS SENIOR MANAGEMENT,                                    NO. 20-00507-BAJ-RLB
  INC., ET AL.


                                       ORDER

      Before the Court is Defendant Traditions Senior Management, Inc.’s

(“Traditions”) Rule 12(b)(6) Motion to Dismiss. (Doc. 3). Traditions argues that

Plaintiff has not pleaded sufficient facts allowing Traditions “to prepare a defense” to

Plaintiff’s claim of administrative negligence, (id. at 1), in part due to confusion

caused by Plaintiff having named Traditions’ employee Momin Afrede “as the

‘Managing Employee’ (a/k/a ‘Administrator’)” in the Original Petition. (See Doc. 3-2

at ¶ 1). In fact, as determined in the Court’s March 24, 2021 Order, Mr. Afrede was

not employed by Traditions until February 17, 2020—nearly one month after the

events underlying Plaintiffs’ wrongful death action—and therefore could not have

been responsible for the alleged administrative negligence resulting in Patricia

Jacobsson’s untimely death. (See Doc. 24 at 2 (Order adopting Report and

Recommendation and dismissing Mr. Afrede with prejudice)).

      After Traditions filed its Motion to Dismiss, Plaintiff clarified his allegations,

stating that former Traditions employee Chris Delrie was actually responsible for
        Case 3:20-cv-00507-BAJ-RLB          Document 25       03/25/21 Page 2 of 3




implementing the allegedly negligent policies and practices at issue, not Mr. Afrede.

(See Doc. 7 ¶ 1 (seeking to substitute Mr. Delrie for Mr. Afrede for all purposes “due

to recently discovered information”). In the interests of justice, the Court will take

judicial notice of Plaintiff’s clarification when considering Traditions’ Motion to

Dismiss. See Funk v. Stryker Corp., 631 F.3d 777, 783 (5th Cir. 2011) (“When

reviewing a motion to dismiss, a district court must consider the complaint in its

entirety, as well as other sources courts ordinarily examine when ruling on Rule

12(b)(6) motions to dismiss, in particular, documents incorporated into the complaint

by reference, and matters of which a court may take judicial notice.” (quotation marks

omitted)). Further, in fairness to Traditions, and without passing any judgment on

the merits of Traditions’ position that Plaintiff’s action must be dismissed in its

entirety, the Court will allow Traditions the opportunity to address Plaintiff’s

clarification in the context of its arguments supporting its Motion to Dismiss.1

       Accordingly,

       IT IS ORDERED that Defendant Traditions Senior Management, Inc.’s Rule

12(b)(6) Motion to Dismiss (Doc. 3) be and is hereby DENIED WITHOUT

PREJUDICE.

       IT IS FURTHER ORDERED that Traditions shall file its renewed motion to

dismiss, which shall address Plaintiff’s clarified allegations that Mr. Delrie not Mr.



1 In reaching this conclusion, the Court does not disturb its Order denying Plaintiff’s request
to substitute Mr. Delrie for Mr. Afrede as a named Defendant. (See Doc. 24). To be clear,
following the Court’s March 24, 2021 Order, Traditions remains the only named Defendant
in this action because Plaintiff’s belated attempt to substitute Mr. Delrie as a named
Defendant would destroy jurisdiction. (See id.).
                                              2
        Case 3:20-cv-00507-BAJ-RLB       Document 25     03/25/21 Page 3 of 3




Afrede was the administrator actually responsible for implementing the allegedly

negligent policies and practices at issue, within 21 days of the date of this Order.

      IT IS FURTHER ORDERED that Plaintiff shall file his opposition to

Traditions’ renewed motion, if any, within the time limits provided by Local Rule 7(f).

                               Baton Rouge, Louisiana, this 25th day of March, 2021



                                        _____________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           3
